Citation Nr: 0837601	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served honorably on active duty from April 3, 
1980 through April 2, 1983.  Pursuant to an administrative 
decision dated January 1986, the veteran received a 
dishonorable discharge for his period of service spanning 
April 3, 1983 through June 13, 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which, 
in relevant part, denied service connection for low back 
disorder.  The RO issued a notice of the decision in January 
2005, and the veteran timely filed a Notice of Disagreement 
(NOD) in May 2005.  Subsequently, in November 2005 the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in March 2006.  
 
In his substantive appeal the veteran appears to have raised 
an objection to the character of his discharge from his 
period of service spanning April 3, 1983 to June 13, 1985.  
The Board refers this matter to the RO for appropriate 
action.


REMAND

The veteran, in his November 2005 substantive appeal, 
requested a Travel Board or a video conference hearing before 
the Board.  A video conference hearing was scheduled to occur 
on September 14, 2007, and the veteran received notice of 
this in an August 20, 2007 letter.  A VA Report of Contact 
from the Denver RO, which was received by the Board on 
September 21, 2007, reveals that the veteran informed the RO 
on August 27, 2007 or almost 3 weeks prior to the scheduled 
hearing that he was unable to attend because he is a motor 
coach operator and was out of state.  He requested that the 
hearing be rescheduled.  The Board finds that the veteran 
submitted a timely request to reschedule the Board hearing 
and he provided good cause for his failure to appear.  
Accordingly, the Board must remand the case so that a Board 
videoconference hearing may be scheduled.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 20.700, 20.704 (2008).  

Accordingly, the case is remanded for the following action:

The RO must schedule the veteran for a 
Board videoconference hearing, in 
conjunction with his pending appeal 
involving his claim for service 
connection for service connection for a 
lumbar spine disorder.  38 U.S.C.A. § 
7107; 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).  After the 
hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.  If the 
veteran elects not to have a hearing 
(or fails to report for it), such must 
be documented in the claims file.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).





